Citation Nr: 1645708	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  14-13 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease of the right knee, status post-arthroplasty, to include as secondary to service-connected left knee disability, for the period prior to September 9, 2010.

2.  Entitlement to an increased rating for degenerative joint disease of the left knee, with excision of a loose body, rated as 10 percent disabling prior to October 6, 2010.

3.  Entitlement to an increased rating for degenerative joint disease of the left knee, with excision of a loose body, rated as 20 percent disabling from October 6, 2010.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1951 to October 1953.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In August 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A copy of the transcript of this hearing has been obtained and associated with the record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for degenerative joint disease of the right knee, status post-arthroplasty, to include as secondary to service-connected left knee disability, for the period prior to September 9, 2010, and entitlement to an increased rating for degenerative joint disease of the left knee, with excision of a loose body rated as 20 percent disabling from October 6, 2010 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.  


FINDING OF FACT

Prior to October 6, 2010, the Veteran's left knee degenerative joint disease was manifested by pain.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for degenerative joint disease of the left knee prior to October 6, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5256, 5257, 5258, 5259, 5260, 5261 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duty to notify was satisfied by letter dated September 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA obtained an examination with respect to the claim decided herein in October 2009.  The Board finds the examination to be adequate for rating purposes as the examiner reviewed the file and addressed the Veteran's symptoms.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2014).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole recorded history is necessary so that a rating may accurately compensate the elements of disability present.  38 C.F.R. § 4.2 (2015); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31 (1999).  

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating based on functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination, to include during flare-ups and with repeated use, when those factors are not contemplated in the relevant rating criteria.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The Veteran contends that for the period prior to October 6, 2010, his degenerative joint disease of the left knee, with excision of a loose body, warrants a rating higher than 10 percent.

At the time of an October 2009 VA examination, the Veteran was admitted to a Nursing Home for IV antibiotic treatment for a MRSA infection secondary to a March 2005 right total knee replacement.  The Veteran reported he had left knee pain, but his right knee hurt more due to various infections.  He stated he had no left knee pain at the time of the examination, but with weight bearing it flared up to about a 6 on a 0-10 scale.  The Veteran stated his left knee hurt on a daily basis and was aggravated by squatting.  No left knee assistive device was used.  On physical examination, left knee flexion was 0-115 degrees, and extension was 0 degrees.  X-ray of the left knee showed advanced degenerative change in the patellofemoral compartment with joint space reduction and periarticular sclerosis.  The examiner diagnosed left knee advanced degenerative joint disease.  

During the period prior to October 6, 2010, the Veteran was assigned a 20 percent rating for his service-connected left knee degenerative joint disease with excision of a loose body pursuant to Diagnostic Codes 5259.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2015).

Arthritis due to trauma, Diagnostic Code 5010 is rated under Diagnostic Code 5003 for degenerative arthritis.  Degenerative arthritis is rated under Diagnostic Code 5003, and states that the severity of degenerative arthritis, established by X-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected, which in this case would be Diagnostic Codes 5256, for ankylosis of the knee;, Diagnostic Code 5257, for recurrent subluxation or lateral instability; Diagnostic Code 5258 for cartilage, semilunar, dislocated, with frequent episodes of "locking", pain, and effusion into the joint; and Diagnostic Code 5259 for cartilage, semilunar, removal of, symptomatic.  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion diagnostic code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, a 10 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  Ratings under Diagnostic Code 5003 are not to be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015).

Under Diagnostic Code 5257 (other impairment of the knee), a 10 percent disability evaluation requires slight recurrent subluxation or lateral instability.  A 20 percent evaluation requires moderate recurrent subluxation or lateral instability.  A 30 percent evaluation requires severe recurrent subluxation or lateral instability. 

Under Diagnostic Code 5258, dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion, is rated at 20 percent, whereas Diagnostic Code 5259 provides that the removal of semilunar cartilage that remains symptomatic is rated at 10 percent.  Semilunar cartilage is synonymous with the meniscus. 

Diagnostic Codes 5260 and 5261 are utilized to rate limitation of flexion and extension of the knee joint.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5260, limitation of flexion of the knee to 60 degrees warrants a noncompensable evaluation, limitation of flexion to 45 degrees warrants a 10 percent rating, limitation of flexion to 30 degrees warrants a 20 percent evaluation and limitation of flexion to 15 degrees warrants a 30 percent evaluation, the highest schedular evaluation under this diagnostic code.  38 C.F.R. § 4.71a. 

Under Diagnostic Code 5261, limitation of extension of the knee to 5 degrees warrants a noncompensable evaluation, limitation of extension of the knee to 10 degrees warrants a 10 percent evaluation, limitation of extension to 15 degrees warrants a 20 percent evaluation, and limitation of extension to 20 degrees warrants a 30 percent evaluation.  Limitation of extension of the knee to 30 degrees warrants a 40 percent evaluation and limitation of extension of the knee to 45 degrees warrants a 50 percent evaluation, the highest schedular evaluation under this diagnostic code.  38 C.F.R. § 4.71a. 

The Schedule provides that the normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71a, Plate II (2015).

A claimant who has arthritis (resulting in limited or painful motion) and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257.  However, any separate rating must be based on additional compensably disabling symptomatology.  VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56,704 (1998).  Separate ratings for limitation of flexion of the leg and limitation of extension of the leg may also be assigned for disability of the same joint if separate compensably ratable disability is shown.  VAOGCPREC 9-2004 (2004); 69 Fed. Reg. 59990 (2004).

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating based on functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination, to include during flare-ups and with repeated use, when those factors are not contemplated in the relevant rating criteria.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996). 

Considering the objective medical evidence of record in light of the above criteria, the Board finds that a rating in excess of 10 percent for the Veteran's service-connected left knee disability prior to October 6, 2010 is not warranted.  

First addressing limited motion, the Board notes that the evidence reveals that the Veteran has had flexion to 115 degrees of the left knee for the period prior to October 6, 2010, which would not warrant a compensable rating under Diagnostic Code 5260.  Moreover, the Veteran has been found to have normal extension to 0 degrees; therefore, a compensable rating under Diagnostic Code 5261 is also not warranted.  

The Board has also considered the applicability of other potentially applicable diagnostic codes for rating the Veteran's service-connected left knee disability, but finds that no higher rating is assignable.  For the period prior to October 6, 2010, the Veteran has not been diagnosed with ankylosis, dislocated semilunar cartilage, or impairment of the tibia and fibula.  Therefore, the Board finds that Diagnostic Codes 5256, 5258, and 5262 are not applicable.  38 C.F.R. § 4.71a (2015).  The Board has also considered the application of Diagnostic Code 5257, for recurrent subluxation or lateral instability of the knee.  However, the VA examination reports or VA treatment records have not reflected any findings of instability in the Veteran's left knee prior to October 6, 2010.  Therefore, that diagnostic code is not applicable.  For that reason, there also is no basis for assignment of separate ratings for limited motion and instability.

Thus, the Board finds that no more than a 10 percent rating is warranted for the Veteran's left knee disability prior to October 6, 2010, due to X-ray evidence of arthritis with noncompensable limitation of motion.  With regard to whether the Veteran is entitled to a rating higher than 10 percent for the left knee under Diagnostic Code 5003 and 5010 for arthritis, the Board concludes that he is not.  Under Diagnostic Code 5003 and 5010, a 20 percent rating is not warranted unless X-ray evidence shows involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.  The knee is considered a major joint.  38 C.F.R. § 4.45 (2015).  Accordingly, because the Veteran is service connected for the left knee only, and no arthritis of any other joint, the Board finds that the Veteran is not entitled to a rating greater than the current 10 percent for the left knee prior to October 6, 2010 under this code.

Moreover, additional compensation based on functional loss due to pain and other factors is not warranted.  38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran's current 10 percent evaluation prior to October 6, 2010 is based on compensation for functional loss due to painful movement, and the evidence does not show that there is additional functional loss that is not compensated already in the currently assigned 10 percent evaluation.

The Board has also considered whether this case should be referred to the Director of the VA Compensation Service for extraschedular consideration under 38 C.F.R. § 3.321(b) (2015).  However, the Board finds referral is not warranted.

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, which involves a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  In this case, the competent evidence supports that the Veteran's left knee disability is adequately compensated by the assigned disability rating.  His reported symptoms are all encompassed by the schedular rating criteria.  His pain, limitation of motion and increased symptoms with activity have all been considered.  Thus, no referral for an extraschedular evaluation is warranted.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Accordingly, referral for consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.

Under these circumstances, the Board must conclude that the criteria for a rating in excess of 10 percent for left knee degenerative joint disease prior to October 6, 2010 have not been met.  Therefore, the claim for a rating in excess of 10 percent for left knee degenerative joint disease prior to October 6, 2010 must be denied.  The preponderance of the evidence is against assignment of any higher rating, and the claim is denied.  38 U.S.C.A § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 


ORDER

A rating in excess of 10 percent for left knee degenerative joint disease, with excision of a loose body, prior to October 6, 2010 is denied.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review for the issues of service connection for degenerative joint disease of the right knee, status post-arthroplasty, secondary to service-connected left knee disability for the period prior to September 9, 2010 and a rating in excess of 20 percent for degenerative joint disease of the left knee, with excision of loose body, from October 6, 2010.  

Degenerative joint disease of the right knee, status post-arthroplasty secondary to service-connected left knee disability for the period prior to September 9, 2010

The Veteran contends that service connection is warranted for the period prior to September 9, 2010 for degenerative joint disease of the right knee secondary to his service-connected left knee.  The Board notes that the Veteran has filed a separate claim for loss of his right leg, due to an above the knee amputation on September 9, 2010, which has not yet been adjudicated by the AOJ.  Specifically, the Veteran testified at the August 2016 Board hearing, that after injuring his left knee in service, he began to favor the right knee causing injury to the right knee.  The Veteran reports that in the 1960's he had a piece of the patella removed from the right knee.  The right knee became progressively worse resulting in a right knee replacement in 2005.  VA treatment records show a history of treatment for right knee pain, arthritis, and surgeries.  

A January 2014 VA opinion reflects that the Veteran's right knee degenerative joint disease, status post-arthroplasty, is less likely as not due to or the result of the service-connected left knee.  The rationale provided was that according to the records, the Veteran has advanced degenerative disease bilaterally, which, according to the examiner, was consistent with the biology of aging and would not be secondary to active service.

Unfortunately, the Board finds the VA opinion inadequate for rating purposes.  While the VA examiner provided a secondary service connection opinion, the examiner failed to address whether the Veteran's right knee degenerative joint disease, prior to September 9, 2010, was aggravated by his service-connected left knee degenerative joint disease.  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either proximately caused by or proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Therefore, an addendum opinion is required to address the question of aggravation.  Additionally, while the examiner provided an opinion on direct causation, that opinion does not take into account the Veteran's testimony, as well as the medical history, regarding onset of right knee pain that began in the 1960's as a result of overcompensating for the in-service left knee injury, and progressive worsening over many years.  

Disability rating in excess of 20 percent for degenerative joint disease of the left knee, with excision of a loose body, from October 6, 2010

An October 2015 VA examination reflects that the examination does not include range of motion testing for pain on both active and passive motion, in weight-bearing and non weight-bearing as required by 38 C.F.R. § 4.59.  Comparison with the range of the opposite joint is unnecessary as the Veteran had an above-the right-knee amputation in September 2010.  The United States Court of Appeals for Veterans Claims, determined that the final sentence of 38 C.F.R. § 4.59, requires that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Accordingly, a new VA examination is necessary that includes joint stability testing with results, and range of motion testing for pain on both active and passive motion, in weight-bearing and non weight-bearing.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the claims file any outstanding VA treatment records pertinent to the claims on appeal.

2.  Thereafter, return the claims file, to include a copy of this remand, to the January 2014 VA examiner for an addendum opinion.  If desired by the January 2014 examiner, the Veteran may be scheduled for re-examination, in which case the examiner should also examine the left knee, as requested in paragraph 3, below.  If the examiner who drafted the January 2014 opinion is unavailable, the opinion should be rendered by the October 2015 VA examiner or another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.

The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed. 

Following a review of the claims file, the reviewing examiner is requested to provide the following:

(a) Opine whether it is at least as likely as not (50 percent or greater probability) that prior to September 9, 2010, the Veteran's degenerative joint disease of the right knee status post arthroplasty was caused by or related to the in-service left knee injury, and specifically the left knee degenerative joint disease.

(b) Opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's degenerative joint disease of the right knee status post arthroplasty was aggravated (the opinion must specifically discuss the concept of aggravation) by his service-connected left knee degenerative joint disease.  

Aggravation means a permanent worsening of the disorder beyond the natural progress of the disorder.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  38 C.F.R. § 3.310 (2015).

For the purposes of this opinion, the examiner should take into account and discuss the Veteran's reports of continued right knee pain since service, as well as the history of treatment for right knee pain and subsequent right knee replacement.  

The examiner is advised that the Veteran is competent to report history and symptoms and that his reports must be considered in formulating the requested opinion.  If the examiner rejects the Veteran's reports, the examiner should provide a rationale for doing so.  

3.  Return the claims file, to include a copy of this remand, to the October 2015 VA examiner who conducted the left knee examination or another examiner for further examination and an addendum opinion.  

The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed. 

Following a review of the claims file, the reviewing examiner is requested to provide the following:

Examiner the left knee degenerative joint disease with loose body excision and report all findings in detail.

Range of motion in active motion, passive motion, weight-bearing, and non weight-bearing, for the left knee must be reported.  

The examiner should comment as to the extent of any painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups, expressed as additional range of motion loss, if possible.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

4.  The AOJ should review the medical opinion/information obtained above to ensure that the remand directives have been accomplished.  If the question posed is not answered or sufficiently answered or the examination results are incomplete, the case should be returned to the examiner for completion of the inquiry.  

5.  Thereafter, the AOJ should readjudicate the remaining issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered, and he should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


